Haney, P. J.
(concurring specially). In actions to recover the. possession of personal property, I think the jury *579should be instructed to find its value at the time of the trial, leaving changes in value between that time and the commencement of the action to be considered in connection with the subject of damages. As the plaintiff in the case at bar was in actual possession when the verdict was returned, the errors of the Circuit Court relating to value were harmless, and its judgment should be affirmed.